DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on January 21, 2021. Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments with respect to the amended claims filed on January 21, 2021 have been fully considered but they are not persuasive.

A:  Applicant’s Remarks
For applicant’s remarks “See Applicant Arguments/Remarks Made in an Amendment” filed on January 21, 2021.

A:  Examiner’s Response
The jest of Applicant’s arguments rely on the fact that the cited references either alone or in combination do not teach, disclose or suggest the basic principles of determining, from the search results information, at least a first search-result entity, a second search-result entity, and a first set of features characterizing the first search-result entity and based on the first set of features, determining a discriminator characterizing an aspect of the first search-result entity that differentiates the first search-result entity from the second search-result entity.
Examiner understands Applicant’s arguments but respectfully disagree. Kumar ‘531 at Paragraphs 0058-0062 discloses determining, from the search results information, at least a first search-result entity, a second search-result entity, and a first set of features characterizing the first search-result entity. For example, Paragraph 0058-0059 and Fig. 4, Step 410 discloses wherein the service provider may identify 410 a first set of results associated with a first category of the set of categories. Fig. 4, Step 422 discloses wherein the service provider may identify 422 a second set of results based on a second category associated with the search query. Paragraph 0059 discloses wherein the service provider may select the highest ranked category having the largest relevance score to the search query and may select search results from the set of search results received in response to the search of the content database 348 to obtain the first set of search results.
Kumar ‘531 at Paragraphs 0059 discloses based on the first set of features, determining a discriminator characterizing an aspect of the first search-result entity that differentiates the first search-result entity from the second search-result entity. For example, the service provider may select the highest ranked category having the largest relevance score to the search query and may select search results from the set of search results received in response to the search of the content database 348 to obtain the first set of search results. Alternatively and/or additionally, the service provider may perform a search of the content database 348 using the category as a filtering condition to obtain search results associated with the search query and the category. The service provider may select a predetermined number of search results based on a manner in which the search results will be presented to a user. One of ordinary skill in the art would understand that 
The jest of applicant’s arguments in reference to claims 13 & 19 rely on the same arguments presented in accordance with claim 1. Therefore, Examiner’s response to claim 1, also applies to claims 13 & 19. Accordingly, it is submitted that the present application is not in condition for allowance.

NOTE:
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the best interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.
Moreover, should any questions arise in connection with this application or should the Applicant believe that a telephone conference with the Examiner would be helpful in resolving any remaining issues pertaining to this application the Examiner respectfully requests that he be contacted at the number indicated below.


Claim Rejection - 35 USC § 101
(The previous claim rejection is withdrawn in light of the applicant’s amendments.)

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20180114531 A1 hereinafter, Kumar ‘531) in combination with Robichaud et al. (US 20160188565 A1 hereinafter, Robichaud ‘565).
Regarding claims 13; Kumar ‘531 discloses a computing device (Fig. 1A, Voice-Enabled Communications Device 104)
for conducting voice-based interaction between a user (Fig. 1A, User 102) and the computing device (i.e. Fig. 1A illustrates an example environment 100 where a user 102 is interacting with a voice-enabled communications device 104. Paragraph 0019), 
comprising: 
an acoustic speaker (Fig. 7, Speaker(s) 710)
one or more processors (Fig. 7, Processor(s) 702)
 and computer storage memory having computer-executable instructions stored thereon which, when executed by the processor, implement a method (i.e. The voice communications device 104 may 
comprising: 
receiving search results information including at least a first search-result entity (Fig. 4, Step 410 i.e. The service provider may identify 410 a first set of results associated with a first category of the set of categories. Paragraph 0058-0059) 
and a second search-result entity (Fig. 4, Step 422 i.e. The service provider may identify 422 a second set of results based on a second category associated with the search query. Paragraph 0062);
determining a discriminator, the discriminator characterizing a first aspect of the first search-result entity that is different than the first aspect of the second search-result entity (i.e. The service provider may select the highest ranked category having the largest relevance score to the search query and may select search results from the set of search results received in response to the search of the content database 348 to obtain the first set of search results. Alternatively and/or additionally, the service provider may perform a search of the content database 348 using the category as a filtering condition to obtain search results associated with the search query and the category. The service provider may select a predetermined number of search results based on a manner in which the search results will be presented to a user. Paragraph 0059);
generating a message comprising at least an indication of the discriminator (i.e. The service provider may identify 410 a first set of results associated with a first category of the set of categories. The service provider may identify a preferred manner in which to provide the results (e.g., playback from the voice-enabled communications device 104, text message, email, etc.). Paragraph 0059); 
and utilizing the acoustic speaker to provide the generated message to the user (i.e. The service provider may cause 412 the first set of results to be transmitted to the voice-enabled communications device 104 which may present the first set of search results to the user of the voice-enabled communications device 104. Paragraph 0059). 
Although Examiner reasonably believes that Kumar ‘531 discloses determining a discriminator at Paragraph 0059, Examines cites Kumar ‘531 to further disclose this limitation. 
Robichaud ‘565 discloses determining a discriminator (i.e. Fig. 1 illustrates an exemplary dynamic system implemented at a client computing device for discriminating ambiguous expressions. Paragraph 0006).
(Robichaud ‘565 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Kumar ‘531 by adding determining a discriminator as taught by Robichaud ‘565. The motivation for doing so would have been advantageous to better understand language applications. Therefore, it would have been obvious to combine Kumar ‘531 with Robichaud ‘565 to obtain the invention as specified.

Regarding claims 14; Kumar ‘531 discloses wherein the message further comprises the first search result entity (i.e. The search query "5 star places nearby" when searching a corpus of content may return search results matching restaurants, hotels, service providers (e.g., auto repair shops), museums, theatres, and/or any other relevant entities that either have names, ratings, or subject matter associated with "5 star places" and that are located within a predetermined distance from the geographic location of the user. Paragraph 0025) 

Regarding claims 15; Kumar ‘531 discloses a microphone (Fig. 7, Microphone(s) 708), 
and the method further comprising: receiving, using the microphone, a spoken user command (i.e. A wakeword may be detected within audio input data detected by one or more microphones located on the voice-enabled communications device. Paragraph 0019)
and in response to the user command, performing a first searching operation (Fig. 4, Steps 404 & 410 i.e. The speech processing service of the service provider may include a speech processing service that may receive 404 the first audio input data from the voice-enabled communications device 104. First search query is done at Step 406. Paragraphs 0057-0059) 
wherein the search results information are received from the first searching operation (Fig. 4, Step 410 i.e. The service provider may identify 410 a first set of results associated with a first category of the set of categories. Paragraph 0058-0059)  
(i.e. The service provider may identify 410 a first set of results associated with a first category of the set of categories. The service provider may identify a preferred manner in which to provide the results (e.g., playback from the voice-enabled communications device 104, text message, email, etc.). Paragraph 0059). 

Regarding claims 16; Kumar ‘531 discloses receiving from the user a response to the provided message, the response indicating the first search-result entity or the second search-result entity, and based on the user response, performing an action associated with the particular search-result entity indicated by the user's response (i.e. As shown in Fig. 1B, the voice-enabled communications device provides 3 of the most similar search results related to restaurants. However, the user may not be interested in restaurants and may be looking for 5 star hotels. Accordingly, the user may get frustrated with the result set and may provide a raised voice utterance associated with second audio input data 110 to indicate to the voice-enabled communications device that the results of the search are not accurate. The user may repeat their previous search query or may provide a similar search query (e.g., "find me the highest rated locations nearby!"). Accordingly, as shown in Fig. 1C, the second audio input data may include a user yelling "NO ALEXA, FIND ME 5 STAR PLACES NEARBY!" Accordingly, the voice-enabled communications device may stop providing search results associated with the first search query.  Paragraphs 0026-0027) 

Regarding claims 17; Kumar ‘531 discloses modifying the discriminator to be personalized to the user, thereby creating a personalized discriminator, and including, in the generated message, an indication of the personalized discriminator (i.e. The voice-enabled communications device can be associated with a customer account provided by a service provider. The customer account can include one or more profiles, e.g., one or more family member profiles or other profiles, where each profile can be associated with a telephone number, preferences, access rights, and other information, and may share certain account settings as may include payment information (same credit card), address, message allotment, etc. The voice-enabled communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. Paragraph 0022).

Regarding claims 18; Kumar ‘531 discloses wherein the discriminator comprises a personal feature that is determined by performing a searching operation on current or historical user data for the user (i.e. The customer account can include one or more profiles, e.g., one or more family member profiles or other profiles, where each profile can be associated with a telephone number, preferences, access rights, and etc. In the situation where one of the members desires to find one or more entities of interest or any other information related to content that may be stored within a database. The member can activate the voice-enabled communications device, for example, using a wakeword, announce who they are, and then speak the search query. Announcing who they are can cause the device to load the appropriate member profile and corresponding preferences, access rights, and contacts authority. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. Paragraph 0022)

Regarding claims 1; Kumar ‘531 discloses a computerized method to improve a voice-based interaction between a user and a computing system (i.e. Fig. 1A illustrates an example environment 100 where a user 102 is interacting with a voice-enabled communications device 104. Paragraph 0019), 
comprising: 
receiving search results information (Fig. 4, Step 410 i.e. The service provider may identify 410 a first set of results associated with a first category of the set of categories. Paragraph 0058-0059);
determining, from the search results information, at least a first search-result entity (Fig. 4, Step 410 i.e. The service provider may identify 410 a first set of results associated with a first category of the set of categories. Paragraph 0058-0059);
a second search-result entity (Fig. 4, Step 422 i.e. The service provider may identify 422 a second set of results based on a second category associated with the search query. Paragraph 0062);
and a first set of features characterizing the first search-result entity (i.e. The service provider may select the highest ranked category having the largest relevance score to the search query and may select search results from the set of search results received in response to the search of the content database 348 to obtain the first set of search results. Paragraph 0059);
(i.e. The service provider may select the highest ranked category having the largest relevance score to the search query and may select search results from the set of search results received in response to the search of the content database 348 to obtain the first set of search results. Alternatively and/or additionally, the service provider may perform a search of the content database 348 using the category as a filtering condition to obtain search results associated with the search query and the category. The service provider may select a predetermined number of search results based on a manner in which the search results will be presented to a user. Paragraph 0059);
determining a subset of features, from the first set of features, that do not differentiate between the first search-result entity and the second search-result entity (i.e. The result set selection module 343 may select a first subset of the matching search results to the query based on the most relevant category and may deliver the first set of search results to the voice-enabled communications device 104 for delivery to the user. Paragraph 0049)
generating a response that includes at least the first search-result entity, an indication of the discriminator, and excludes the subset of the set of features that do not differentiate between the first search-result entity and the second search-result entity  (i.e. The service provider may identify 410 a first set of results associated with a first category of the set of categories. The service provider may identify a preferred manner in which to provide the results (e.g., playback from the voice-enabled communications device 104, text message, email, etc.). Paragraph 0059);
and providing the generated response (i.e. The service provider may cause 412 the first set of results to be transmitted to the voice-enabled communications device 104 which may present the first set of search results to the user of the voice-enabled communications device 104. Paragraph 0059). 
Although Examiner reasonably believes that Kumar ‘531 discloses determining a discriminator at Paragraph 0059, Examines cites Kumar ‘531 to further disclose this limitation. 
Robichaud ‘565 discloses determining a discriminator (i.e. Fig. 1 illustrates an exemplary dynamic system implemented at a client computing device for discriminating ambiguous expressions. Paragraph 0006).
Kumar ‘531 and Robichaud ‘565 are combinable because they are from same field of endeavor of speech systems (Robichaud ‘565 at “Background”). 


Regarding claims 2; Kumar ‘531 discloses wherein the search results information is received from a search operation performed in response to a user request (i.e. To initiate the search, the user 102 has spoken an instruction to "find me 5 star places nearby" which informs the voice-enabled communications device as to the subject matter they are searching for (e.g., 5 star places), a geographic limitation (e.g., "nearby"), and a person to provide the results to (e.g., "me"). Paragraph 0023) 

Regarding claims 3; Kumar ‘531 discloses determining from the search results information, a second set of features characterizing the second search-result entity (i.e. Accordingly, the voice-enabled communications device may stop providing search results associated with the first search query and may determine the instruction associated with the second audio input data. The voice-enabled communications device may perform similar steps to identify the type of instruction and may send the second audio input request to the search service for a second search query to be performed.  Paragraphs 0028-0029)
and wherein determining the discriminator comprises performing a similarity comparison between a first feature from the first set of features and a second feature from the second set of features (i.e. The search service may analyze the second audio input data to identify a difference in the volume of the audio input related to the first search query and the second search query to determine that the user's voice has raised a sufficient amount to show frustration with the search results. Additionally and/or alternatively, the search service may identify whether the second audio input data includes a similar search query to the first search query, such that the user is not requesting a completely different search. Paragraphs 0028-0029)

Regarding claims 4; Kumar ‘531 discloses wherein the discriminator comprises a personal feature or a global feature (i.e. The voice-enabled communications device can be associated with a customer account provided by a service provider. The customer account can include one or more profiles, e.g., one or more family member profiles or other profiles, where each profile can be associated with a telephone number, preferences, access rights, and other information, and may share certain account settings as may include payment information (same credit card), address, message allotment, etc. Paragraph 0022).

Regarding claims 5; Claim 5 contains substantially the same subject matter at claim 18, Therefore, claim 5 is rejected on the same grounds as claim 18.

Regarding claims 6; Kumar ‘531 discloses wherein the search results information includes an indication of a search domain, and wherein the first set of features characterizing the first search-result entity are determined based on the search domain (i.e. For example, for a search query related to "5 star places," a search provider system may match the search query to results related to hotels, restaurants, and service providers (e.g., "5 star" tire store). The list of search results may include 5 hotels, 3 service providers, and 5 restaurants. Paragraph 0013).

Regarding claims 7; Kumar ‘531 discloses wherein the generated response further includes the second search-result entity (Fig. 4, Step 422 i.e. The service provider may identify 422 a second set of results based on a second category associated with the search query. Paragraph 0062).

Regarding claims 8; Kumar ‘531 discloses wherein the indication of the discriminator comprises information that indicates the aspect of the first search-result entity that is different than the aspect of the second search-result entity (i.e. The service provider may select the highest ranked category having the largest relevance score to the search query and may select search results from the set of search results received in response to the search of the content database 348 to obtain the first set of search results. Alternatively and/or additionally, the service provider may perform a search of the content database 348 using the category as a filtering condition to obtain search results associated with 

Regarding claims 9; Kumar ‘531 discloses modifying the discriminator to be personalized to the user, thereby creating a personalized discriminator, and including, in the generated response, an indication of the personalized discriminator (i.e. The voice-enabled communications device can be associated with a customer account provided by a service provider. The customer account can include one or more profiles, e.g., one or more family member profiles or other profiles, where each profile can be associated with a telephone number, preferences, access rights, and other information, and may share certain account settings as may include payment information (same credit card), address, message allotment, etc. The voice-enabled communications device or otherwise in communication with the device can analyze the speaker's voice to determine an identity of the speaker and associated profile. Based on the identity of the speaker, the appropriate member profile and corresponding preferences, access rights, and contracts authority can be used. Paragraph 0022).

Regarding claims 10; Kumar ‘531 discloses receiving user feedback (i.e. As shown in Fig. 1B, the voice-enabled communications device provides 3 of the most similar search results related to restaurants. However, the user may not be interested in restaurants and may be looking for 5 star hotels. Accordingly, the user may get frustrated with the result set and may provide a raised voice utterance associated with second audio input data 110 to indicate to the voice-enabled communications device that the results of the search are not accurate. The user may repeat their previous search query or may provide a similar search query (e.g., "find me the highest rated locations nearby!").  Paragraphs 0026-0027).
based on the user feedback and the search results information, determining a second discriminator characterizing a second aspect of the first search-result entity that differentiates the first search-result entity from the second search-result entity (i.e. Accordingly, as shown in Fig. 1C, the second audio input data may include a user yelling "NO ALEXA, FIND ME 5 STAR PLACES NEARBY!" The voice-enabled communications device may stop providing search results associated with the first search query and may determine the instruction associated with the second audio input data. The voice-enabled communications device may perform similar steps to identify the type of instruction and may send the second audio input request to the search service for a second search query to be performed. Paragraphs 0027-0028) 
(i.e. If the user's voice has been raised or the search query is similar enough to the previous search query to indicate that the user is frustrated and unhappy with the previous category of search results, the search service may change to another category of search results since the user is indicating they are unhappy with the search result category provided by the first set of results. The search service may use the previously determined original search results to identify a second set of search results associated with a second category.  Paragraph 0028).

Regarding claims 11; Kumar ‘531 discloses receiving user feedback (i.e. The search service has received negative feedback from the user indicating that the previously matched highest relevance search category is not appropriate for their search query. Paragraph 0029); 
and wherein determining the discriminator comprises utilizing an adaptive model that is updated based on the user feedback (i.e. Over time, the system incorporates the positive and negative feedback to update categories for each search query which results in the system identifying the best matching categories for each query. Paragraph 0032).

Regarding claims 12; Kumar ‘531 discloses receiving from the user an answer to the provided response, the answer indicating the first search-result entity or the second search-result entity (i.e. The user may repeat their previous search query or may provide a similar search query (e.g., "find me the highest rated locations nearby!"). Accordingly, as shown in FIG. 1C, the second audio input data may include a user yelling "NO ALEXA, FIND ME 5 STAR PLACES NEARBY! Paragraph 0027).

Regarding claims 19; Claim 19 contains substantially the same subject matter at claim 13, Therefore, claim 19 is rejected on the same grounds as claim 13. However, claim 19 further discloses a computer-storage media having computer-executable instructions stored thereon, which when executed by one or more processors to perform a method. Kumar ‘531 discloses at 

Regarding claims 20; Kumar ‘531 discloses receiving from the user a response to the provided message, the response indicating the first entity or the second entity, and based on the user response causing to be performed, an action associated with the particular entity indicated by the user's response (i.e. As shown in Fig. 1B, the voice-enabled communications device provides 3 of the most similar search results related to restaurants. However, the user may not be interested in restaurants and may be looking for 5 star hotels. Accordingly, the user may get frustrated with the result set and may provide a raised voice utterance associated with second audio input data 110 to indicate to the voice-enabled communications device that the results of the search are not accurate. The user may repeat their previous search query or may provide a similar search query (e.g., "find me the highest rated locations nearby!"). Accordingly, as shown in Fig. 1C, the second audio input data may include a user yelling "NO ALEXA, FIND ME 5 STAR PLACES NEARBY!" Accordingly, the voice-enabled communications device may stop providing search results associated with the first search query.  Paragraphs 0026-0027) 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677